ORDER

The United States and COMSAT Corporation seek review of the judgment of the United States Court of Federal Claims, Stratos Mobile Networks USA, LLC v. United States, 44 Fed.Cl. 633 (1999), concluding that the Navy’s solicitation of Contract No. N00039-99-D-3201 was improperly conducted and ordering injunctive relief. By our order of December 30, 1999, we granted expedited review due to possible national security concerns.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The injunction is vacated and the judgment of the United States Court of Federal Claims is reversed.
(2) An opinion will follow in due course.